Contestee calls our attention for the first time to the fact that the village of Hibbing, pursuant to L. 1933, c. 327 (Mason St. 1934 Supp. §§ 317-1 to 317-6), as amended by L. 1939, c. 271, adopted the primary election system for nomination of candidates for village offices under which the primary election is required to be held not less than 10 nor more than 14 days before the village general election, and under which candidates may file at least 20 days before the primary election. He contends that thereby the provisions of the corrupt practices act which require candidates to file verified itemized statements of their expenditures were made applicable to candidates for office in the village of Hibbing.
While the primary plan shows that candidates for office in the village of Hibbing may file at a somewhat earlier time than that stated in the opinion, that fact does not alter the result reached, that the provisions of the corrupt practices act relating to the filing of statements of expenditures do not apply to such candidates.
The motion for reargument is denied. *Page 297